DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 16 is an exact duplicate as claim 14.  Accordingly, claim 16 should be cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 6, the claim recites the described arrangement as being a cooling mode.  However, the arrangement described appears to more properly pertain to Applicant’s disclosed heating mode.  Further, the cooling mode arrangement was already described at claim 4.  Appropriate clarification and correction is required.
	As per claim 17, the preamble of base claim 11 recites “a refrigeration cycle system for use with a vehicle.”  Accordingly, the refrigeration system is a separate entity used with the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Graaf et al. (US 9,242,527 B2).
	As per claim 1, Graaf et al. disclose a refrigeration cycle system for use with a vehicle, the refrigeration cycle system (see Fig. 2) comprising: a storage tank 8 having an entry and an exit, a compressor 5 having an inlet and an outlet, a three-way valve 18 having an inlet, a first outlet, and a second outlet, a first indoor coil 3 configured to condition air 11 ducted to a passenger compartment of the vehicle, the first indoor coil having a first connection fluidly connected with the exit of the storage tank and a second connection fluidly connected with the inlet of the compressor, a second indoor coil 15 configured to condition the air 11 ducted to the passenger compartment of the vehicle, the second indoor coil having a first connection fluidly 
	As per claim 11, Graaf et al. disclose a refrigeration cycle system for use with a vehicle, the refrigeration cycle system (see Fig. 2) comprising: a storage tank 8, a compressor 5, a three-way valve 18, a first coil 3 having a first connection fluidly connected with the storage tank 8 and a second connection fluidly connected with the compressor 5, a second coil 15 having a first connection fluidly connected with the three-way valve 18 and a second connection fluidly connected with the storage tank 8, and a third coil 2 in fluid communication with an ambient environment 12 surrounding the vehicle, the third coil having a first connection fluidly connected with the three-way valve 18 and a second connection fluidly connected with the storage tank 8.
	As per claim 12, Graaf et al. disclose wherein the third coil 2 is fluidly connected with an entry of the storage tank (via line comprising valve 17)) and with an exit of the storage tank (the whole system is “fluidly connected”; since refrigerant passing through tank 8 eventually returns to HX 2 within the system of Fig. 2), they are considered fluidly connected.
	As per claim 17, see rejection above under 35 U.S.C. 112(b) regarding the refrigeration cycle system comprising the vehicle. Graaf et al. further disclose the vehicle including an electric energy source connected to the compressor and configured to power the compressor (col. 7, lines 10-24, etc., regarding electric vehicle and using electric energy to drive the heating/cooling system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graaf et al. (US 9,242,527 B2) in view of Ishizeki et al. (US 10,870,332 B2).
	As per claim 13, Graaf et al. discloses a first mode wherein three-way valve is alternatively arranged such that the compressor is fluidly connected with the second coil and block fluid communication between the compressor and the third coil (see refrigerant flow in Fig. 2; heating mode described at col. 9, line 62 – col 10, line 3), and such that the compressor is fluidly connected with both the second coil and the third coil (see reheat mode described at col. 9, lines 34-50). Graaf et al. do not explicitly teach a controller for performing the controls.  Also, While Graaf et al. generally teach also providing a cooling mode (col. 3, lines 58-63, etc.), they do not explicitly describe the cooling operation with regard to the embodiment of Fig. 2. Ishizeki et al. teach  a vehicle air conditioning system wherein valves 30 and 40 are controlled by a controller to alternatively i) fluidly connect the compressor with the third coil 7 and block fluid communication between the compressor and the second coil 4 in a first mode of operation, ii) fluidly connect the compressor with the third coil 7 and fluidly connect the compressor and the second coil 4 in a second mode of operation, and iii) fluidly connect the compressor with the 
	As per claims 14 and 16 (see claim objection above regarding claim 16 being an exact duplicate of claim 14), Graaf et al. further teach a first expansion valve 6 fluidly connected between the first coil 3 and the storage tank 8, a second expansion valve 17 fluidly connected between the third coil 2 and the storage tank 8, but do not teach a shutoff valve fluidly connected between the third coil and an inlet of the compressor. Ishizeki et al. teach a shutoff valve 21 fluidly connected between the third coil 7 and an inlet of the compressor 2.   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a bypass return line with a shutoff valve from the third heat exchanger to the compressor of Graaf et al. for the purpose of controlling flow back to the compressor under the different operation modes (Ishizeki et al.: col. 10, lines 36-42; etc.)	
	As per claim 18, Graaf et al. disclose a method comprising: fluidly connecting a first coil 3 with an inlet of a compressor 5, fluidly connecting an outlet of the compressor with a valve 18, fluidly connecting a second coil with the valve 15, fluidly connecting a third coil with the valve 2, wherein the valve is configured to selectively i) fluidly connect the compressor with the second coil and to block fluid flow from the compressor to the third coil (heating mode when left-facing 
	As per claim 19, again Graaf et al. discloses a first mode wherein three-way valve is alternatively arranged such that the compressor is fluidly connected with the second coil and block fluid communication between the compressor and the third coil (see refrigerant flow in Fig. 2; heating mode described at col. 9, line 62 – col 10, line 3), and such that the compressor is fluidly connected with both the second coil and the third coil (see reheat mode described at col. 9, lines 34-50). Graaf et al. do not explicitly teach a controller for performing the controls.  Also, While Graaf et al. generally teach also providing a cooling mode (col. 3, lines 58-63, etc.), they 
	As per claim 20, again Graaf et al. further disclose the vehicle including an electric energy source connected to the compressor and configured to power the compressor (col. 7, lines 10-24, etc., regarding electric vehicle and using electric energy to drive the heating/cooling system).

Allowable Subject Matter
Claims 2-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claims 2-9, the prior art does not teach a shutoff valve fluidly connected between the first connection of the outdoor coil and the inlet of the compressor as recited.  Note that Ishizeki et al. do teach shutoff valve 21 along a line extending from outdoor heat exchanger 7 to compressor 2.  However, this passage is connected after the refrigerant has already passed through the outdoor heat exchanger, not at the first connection of the outdoor heat exchanger.  There is no motivation in the art to move the bypass line to such a configuration, since it would alter the design function of Ishizeki et al. as described at col. 10, lines 36-42, etc.).
As per claims 10 and 15, the prior art fails to teach the heat exchanger arrangement as recited.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Casar et al. (US 7231776 B2) teach an alternative vehicle HVAC arrangement comprising 3-way valve 13 downstream of compressor 12.
Schroeder et al. (US 2020/0269654 A1) teach and alternative arrangement wherein refrigerant fro, compressor 4 alternatively passes to outdoor heat exchanger 5 or heat exchanger 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763